Case: 20-60402     Document: 00515906699         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 21, 2021
                                  No. 20-60402
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Fredy William Alvarenga-Alvarado,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A209-900-693


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Fredy William Alvarenga-Alvarado, a native and citizen of El
   Salvador, petitions for review of the decision of the Board of Immigration
   Appeals (“BIA”) dismissing his appeal of an Immigration Judge’s (“IJ”)
   denial of his application for asylum, withholding of removal, and relief under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60402      Document: 00515906699          Page: 2    Date Filed: 06/21/2021




                                    No. 20-60402


   the Convention Against Torture (“CAT”). Alvarenga-Alvarado contends
   that he was persecuted by police officers, and fears future persecution, based
   on his anti-police corruption political opinion and his membership in a
   particular social group (“PSG”) defined as “Salvadoran Cattle Farmers.”
           We review the BIA’s final decision and will only consider the IJ’s
   decision when it influenced the BIA’s decision. Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007). We review factual findings under the substantial
   evidence standard and legal questions de novo, giving deference to the BIA’s
   interpretation of any ambiguous immigration statutes. Orellana-Monson v.
   Holder, 685 F.3d 511, 517–18 (5th Cir. 2012). Whether an applicant is eligible
   for asylum, withholding of removal, or relief under the CAT is reviewed for
   substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)
   (citations omitted).
           To be eligible for asylum, Alvarenga-Alvarado must show that he is
   unable or unwilling to return to his country “because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A); see 8 U.S.C. § 1158(b)(1). Alvarenga-Alvarado has failed
   to show that the harm he suffered in El Salvador rises to the level of
   persecution, or that he has a well-founded fear of future persecution on
   account of a protected ground. See Gjetani v. Barr, 968 F.3d 393, 398 (5th
   Cir. 2020); Gonzalez-Soto v. Lynch, 841 F.3d 682, 683–84 (5th Cir. 2016).
   Because Alvarenga-Alvarado has failed to demonstrate his entitlement to
   asylum, he has also failed to demonstrate his entitlement to withholding of
   removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006). Finally,
   Alvarenga-Alvarado has failed to establish that it was more likely than not
   that he will be tortured if he is returned to El Salvador. See Chen, 470 F.3d at
   1134.




                                          2
Case: 20-60402   Document: 00515906699         Page: 3   Date Filed: 06/21/2021




                                No. 20-60402


         Accordingly, Alvarenga-Alvarado’s petition for review is DENIED.




                                     3